UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT International Growth Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (97.9%) (a) Shares Value Aerospace and defense (1.1%) Airbus Group SE (France) 6,488 $430,518 Airlines (2.5%) International Consolidated Airlines Group SA (Spain) 43,215 342,026 Japan Airlines Co., Ltd. (Japan) 11,800 432,179 Qantas Airways, Ltd. (Australia) 61,720 192,558 Automobiles (2.6%) Fiat Chrysler Automobiles NV (Italy) 35,331 283,426 Tata Motors, Ltd. (India) (NON) 52,949 309,111 Yamaha Motor Co., Ltd. (Japan) 24,600 409,180 Banks (4.0%) Grupo Financiero Banorte SAB de CV (Mexico) 82,800 469,229 ING Groep NV GDR (Netherlands) 15,714 189,227 Metro Bank PLC (United Kingdom) (NON) (S) 8,981 242,500 Natixis SA (France) 13,589 66,671 Permanent TSB Group Holdings PLC (Ireland) (NON) 94,397 290,712 Virgin Money Holdings UK PLC (United Kingdom) 55,182 290,746 Beverages (4.3%) Anheuser-Busch InBev SA/NV (Belgium) 8,049 1,003,401 Molson Coors Brewing Co. Class B 1,800 173,124 SABMiller PLC (United Kingdom) 5,660 345,891 Vina Concha y Toro SA (Chile) 77,717 135,155 Biotechnology (2.1%) Celgene Corp. (NON) 1,900 190,171 Gilead Sciences, Inc. 1,900 174,534 Grifols SA ADR (Spain) 19,360 299,499 Medivation, Inc. (NON) 3,100 135,924 Building products (0.3%) LIXIL Group Corp. (Japan) 5,100 103,998 Capital markets (0.4%) KKR & Co. LP 10,827 159,049 Chemicals (2.4%) Akzo Nobel NV (Netherlands) 6,008 408,257 Dow Chemical Co. (The) 6,900 350,934 Incitec Pivot, Ltd. (Australia) 48,103 117,626 Kaneka Corp. (Japan) 5,000 42,827 Commercial services and supplies (3.7%) dorma + kaba Holding AG Class B (Switzerland) 617 394,167 Regus PLC (United Kingdom) 85,079 385,339 Sohgo Security Services Co., Ltd. (Japan) 6,900 373,984 Tyco International PLC 7,200 264,312 Communications equipment (0.9%) Nokia OYJ (Finland) (NON) 59,723 353,090 Construction and engineering (0.9%) China Communications Construction Co., Ltd. (China) 69,000 82,455 Surya Semesta Internusa Tbk PT (Indonesia) 2,905,900 157,786 Sweco AB Class B (Sweden) 6,974 114,348 Construction materials (0.6%) LafargeHolcim, Ltd. (Switzerland) 4,789 225,036 Consumer finance (0.6%) Shriram Transport Finance Co., Ltd. (India) 14,890 214,314 UNIFIN Financiera, SAB de CV SOFOM, E.N.R. (Mexico) 5,912 16,565 Containers and packaging (0.6%) Smurfit Kappa Group PLC (Ireland) 9,299 239,557 Diversified financial services (1.2%) Challenger, Ltd. (Australia) 35,961 231,278 Eurazeo SA (France) 1,423 96,188 Euronext NV 144A (France) 3,513 145,517 Diversified telecommunication services (4.9%) Cellnex Telecom SAU 144A (Spain) 14,353 228,781 Com Hem Holding AB (Sweden) 48,775 449,435 Iliad SA (France) 581 149,271 Nippon Telegraph & Telephone Corp. (Japan) 8,800 379,070 Telecom Italia SpA RSP (Italy) 449,063 390,962 Vocus Communications, Ltd. (Australia) 46,828 299,014 Electrical equipment (0.4%) Nidec Corp. (Japan) 2,100 143,695 Electronic equipment, instruments, and components (1.3%) Jenoptik AG (Germany) 13,428 214,552 Murata Manufacturing Co., Ltd. (Japan) 2,400 289,378 Food and staples retail (1.6%) AIN Holdings, Inc. (Japan) 7,800 399,893 X5 Retail Group NV GDR (Russia) (NON) 9,437 199,166 Food products (7.4%) Associated British Foods PLC (United Kingdom) 12,401 594,315 Austevoll Seafood ASA (Norway) 13,124 107,524 Barry Callebaut AG (Switzerland) 241 261,395 Kerry Group PLC Class A (Ireland) 8,035 748,364 Kwality, Ltd. (India) (NON) 58,839 100,357 Nomad Foods, Ltd. (United Kingdom) (NON) 23,840 214,798 Orkla ASA (Norway) 33,461 302,750 Salmar ASA (Norway) 15,795 386,062 WH Group, Ltd. 144A (Hong Kong) (NON) 167,827 121,586 Health-care equipment and supplies (0.6%) Sartorius AG (Preference) (Germany) 897 228,522 Health-care technology (0.9%) CompuGroup Medical SE (Germany) 8,566 361,875 Hotels, restaurants, and leisure (3.2%) Accor SA (France) 2,563 108,486 Compass Group PLC (United Kingdom) 42,923 754,444 Dalata Hotel Group PLC (Ireland) (NON) 71,551 362,525 Household durables (0.8%) Basso Industry Corp. (Taiwan) 70,000 149,422 Skyworth Digital Holdings, Ltd. (China) 231,200 143,059 Household products (1.4%) Henkel AG & Co. KGaA (Preference) (Germany) 4,813 530,417 Independent power and renewable electricity producers (0.6%) China Resources Power Holdings Co., Ltd. (China) 400 748 Electric Power Development Co., Ltd. (Japan) 6,900 215,500 Insurance (6.0%) Admiral Group PLC (United Kingdom) 8,939 253,854 AIA Group, Ltd. (Hong Kong) 122,200 692,336 Anicom Holdings, Inc. (Japan) (NON) 6,700 183,953 Medibank Private, Ltd. (Australia) 142,515 320,088 Prudential PLC (United Kingdom) 34,891 647,133 St James's Place PLC (United Kingdom) 16,179 212,131 Internet and catalog retail (1.4%) Amazon.com, Inc. (NON) 375 222,615 Ctrip.com International, Ltd. ADR (China) (NON) (S) 3,000 132,780 Delivery Hero Holding GmbH (acquired 6/12/15, cost $177,146) (Private) (Germany) (F) (RES) (NON) 23 126,380 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $65,824) (Private) (Brazil) (F) (RES) (NON) 1,554 42,061 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (2.8%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 3,599 284,429 Criteo SA ADR (France) (NON) 4,600 190,532 Facebook, Inc. Class A (NON) 1,400 159,740 Tencent Holdings, Ltd. (China) 21,300 434,932 IT Services (0.6%) Worldpay Group PLC (United Kingdom) (NON) 57,421 225,882 Life sciences tools and services (0.6%) Clinigen Group PLC (United Kingdom) 27,054 226,838 Media (6.6%) Global Mediacom Tbk PT (Indonesia) 2,171,400 197,326 ITV PLC (United Kingdom) 101,002 348,592 Mediaset SpA (Italy) 41,714 171,630 Nippon Television Holdings, Inc. (Japan) 15,900 262,351 Numericable-SFR SA (France) 9,484 397,888 Quebecor, Inc. Class B (Canada) 10,000 262,560 Stroeer SE & Co. KGaA (Germany) 2,637 165,668 WPP PLC (United Kingdom) 20,238 471,621 Zee Entertainment Enterprises, Ltd. (India) 41,562 242,854 Metals and mining (0.3%) Dominion Diamond Corp. (Canada) 9,600 106,464 Multi-utilities (1.8%) RWE AG (Germany) 11,613 150,174 Veolia Environnement SA (France) 21,704 522,377 Oil, gas, and consumable fuels (2.9%) Pioneer Natural Resources Co. 1,400 197,036 Royal Dutch Shell PLC Class A (United Kingdom) 21,493 518,506 Suncor Energy, Inc. (Canada) 14,200 395,468 Personal products (1.3%) Coty, Inc. Class A 13,100 364,573 Shiseido Co., Ltd. (Japan) 6,500 145,080 Pharmaceuticals (9.4%) Allergan PLC (NON) 1,450 388,644 Astellas Pharma, Inc. (Japan) 27,300 363,005 AstraZeneca PLC (United Kingdom) 7,193 401,639 Aurobindo Pharma, Ltd. (India) 19,142 215,318 Hua Han Health Industry Holdings, Ltd. (China) (S) 1,402,000 151,815 Novartis AG (Switzerland) 12,920 933,281 Shionogi & Co., Ltd. (Japan) 8,400 395,351 Shire PLC (United Kingdom) 9,107 521,725 STADA Arzneimittel AG (Germany) 5,716 225,911 Real estate investment trusts (REITs) (2.4%) Hibernia REIT PLC (Ireland) 285,690 421,957 Japan Hotel REIT Investment Corp (Japan) 573 504,548 Real estate management and development (1.4%) Foxtons Group PLC (United Kingdom) 87,107 203,455 Kennedy-Wilson Holdings, Inc. 14,510 317,769 Semiconductors and semiconductor equipment (0.8%) SK Hynix, Inc. (South Korea) 10,162 250,140 SunEdison Semiconductor, Ltd. (NON) 10,492 67,988 Software (1.9%) Mobileye NV (Israel) (NON) (S) 6,000 223,740 Nintendo Co., Ltd. (Japan) 2,200 312,764 RIB Software AG (Germany) (S) 19,376 200,446 Technology hardware, storage, and peripherals (0.7%) Casetek Holdings, Ltd. (Taiwan) 50,000 271,874 Textiles, apparel, and luxury goods (1.2%) Luxottica Group SpA (Italy) 6,260 345,468 Welspun India, Ltd. (India) 63,958 95,566 Tobacco (1.1%) Japan Tobacco, Inc. (Japan) 10,200 425,057 Trading companies and distributors (0.9%) Ashtead Group PLC (United Kingdom) 19,093 235,389 Wolseley PLC (United Kingdom) 2,107 118,643 Transportation infrastructure (0.6%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 45,000 229,108 Water utilities (0.4%) China Water Affairs Group, Ltd. (China) 342,000 140,638 Wireless telecommunication services (1.5%) KDDI Corp. (Japan) 12,800 341,879 Vodafone Group PLC (United Kingdom) 75,027 239,142 Total common stocks (cost $35,166,669) WARRANTS (0.9%) (a) (NON) Expiration date Strike Price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 $0.00 40,400 $133,115 Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 0.00 46,600 202,537 Total warrants (cost $328,644) SHORT-TERM INVESTMENTS (2.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) 862,244 $862,244 Putnam Short Term Investment Fund 0.44% (AFF) 67,544 67,544 SSgA Prime Money Market Fund Class N 0.40% (P) 120,000 120,000 Total short-term investments (cost $1,049,788) TOTAL INVESTMENTS Total investments (cost $36,545,101) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $10,310,898) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/15/16 $144,088 $136,626 $(7,462) Euro Buy 6/15/16 856,666 818,019 38,647 Barclays Bank PLC Euro Sell 6/15/16 393,893 391,798 (2,095) Hong Kong Dollar Buy 5/18/16 219,583 218,762 821 Japanese Yen Sell 5/18/16 164,875 163,447 (1,428) Singapore Dollar Buy 5/18/16 301,231 291,349 9,882 Swiss Franc Sell 6/15/16 60,094 58,396 (1,698) Citibank, N.A. Danish Krone Buy 6/15/16 1,369,821 1,324,417 45,404 Japanese Yen Buy 5/18/16 815,967 779,571 36,396 Mexican Peso Sell 4/20/16 484,388 482,306 (2,082) Credit Suisse International British Pound Sell 6/15/16 285,447 277,074 (8,373) Canadian Dollar Sell 4/20/16 430,506 402,996 (27,510) Japanese Yen Sell 5/18/16 431,757 402,006 (29,751) Norwegian Krone Buy 6/15/16 109,837 105,062 4,775 Deutsche Bank AG Australian Dollar Buy 4/20/16 260,360 242,974 17,386 Australian Dollar Sell 4/20/16 260,360 257,741 (2,619) HSBC Bank USA, National Association British Pound Sell 6/15/16 176,986 175,868 (1,118) Canadian Dollar Buy 4/20/16 194,501 181,715 12,786 JPMorgan Chase Bank N.A. British Pound Sell 6/15/16 354,546 349,068 (5,478) Canadian Dollar Sell 4/20/16 155,924 154,611 (1,313) Norwegian Krone Sell 6/15/16 545,729 525,750 (19,979) Singapore Dollar Buy 5/18/16 212,590 200,728 11,862 South Korean Won Sell 5/18/16 253,972 232,400 (21,572) Swedish Krona Buy 6/15/16 226,936 210,653 16,283 State Street Bank and Trust Co. British Pound Sell 6/15/16 209,883 209,987 104 Hong Kong Dollar Buy 5/18/16 108,586 108,279 307 Israeli Shekel Sell 4/20/16 33,019 31,665 (1,354) Japanese Yen Buy 5/18/16 432,605 436,999 (4,394) Swedish Krona Buy 6/15/16 111,072 121,982 (10,910) Swiss Franc Buy 6/15/16 47,157 48,646 (1,489) UBS AG Australian Dollar Sell 4/20/16 150,670 156,824 6,154 Swiss Franc Buy 6/15/16 342,097 332,475 9,622 WestPac Banking Corp. Australian Dollar Buy 4/20/16 105,324 103,731 1,593 Australian Dollar Sell 4/20/16 105,324 98,289 (7,035) Canadian Dollar Sell 4/20/16 149,534 148,169 (1,365) Japanese Yen Sell 5/18/16 140,154 130,515 (9,639) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $38,348,776. (b) The aggregate identified cost on a tax basis is $36,733,812, resulting in gross unrealized appreciation and depreciation of $4,741,971 and $2,554,453, respectively, or net unrealized appreciation of $2,187,518. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $168,444, or 0.4% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $1,076,070 $3,143,796 $4,152,322 $887 $67,544 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $862,244, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $810,232. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $118,326 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 19.6% Japan 15.7 United States 8.5 Germany 5.8 France 5.6 Ireland 5.4 Switzerland 4.8 China 4.5 Italy 3.1 India 3.1 Australia 3.1 Belgium 2.6 Spain 2.3 Hong Kong 2.1 Norway 2.1 Canada 2.0 Netherlands 1.6 Sweden 1.5 Mexico 1.3 Taiwan 1.1 Indonesia 0.9 Finland 0.9 South Korea 0.7 Israel 0.6 Russia 0.5 Other 0.6 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. (1)Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $115,238 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $2,426,824 $3,409,748 $168,444 Consumer staples 2,079,623 4,479,285 — Energy 592,504 518,506 — Financials 3,351,629 2,817,591 — Health care 2,314,261 2,899,791 — Industrials 1,980,075 2,020,430 — Information technology 2,485,517 993,970 — Materials 617,851 872,850 — Telecommunication services 1,019,963 1,457,591 — Utilities 356,886 672,551 — Total common stocks Warrants — 335,652 — Short-term investments 187,544 862,244 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $43,358 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of December 31, 2015 Accrued discounts/premiums Realizedgain/(loss) Change in net unrealized appreciation/(depreciation)# Cost of purchases Proceedsfrom sales Totaltransfers intoLevel 3† Totaltransfersout ofLevel 3† Balance as of March 31, 2016 Common stocks*: Consumer discretionary $193,322 $— $— $—
